Citation Nr: 1814150	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee strain.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from July 1977 to September 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This decision denied a rating in excess of 10 percent for the Veteran's left knee strain.  

This case was previously before the Board in August 2017 when it was remanded for further development.  In this decision, the Board determined that entitlement to a TDIU was raised in the record by the December 2011 VA examination report.

The issues of an increased rating for a left knee strain and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Left Knee Disability 

The Board finds that the claim must be remanded for additional development. The Board finds that there has not been substantial compliance with the mandates of the August 2017 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In August 2017, the Board remanded the appeal to the AOJ for additional development, primarily for an additional VA examination of the left knee.  Unfortunately, the Board finds that there was not substantial compliance with the remand directives.  

The Board remanded the case for a VA examination where the Board specifically requested the VA examiner "to indicate the point during range-of-motion testing that motion is limited by pain."  The remand noted that if the required testing could not be conducted or that the testing is unnecessary, the examiner must specifically explain why.

The Veteran was afforded a VA examination in August 2017.  The VA examination report does not include the point during range-of-motion testing that the Veteran's left knee is limited by pain.  The VA examination report notes pain on the examination of the left knee, but the report does not specifically state where the pain begins during range-of-motion testing.  As the August 2017 VA examination does not substantially comply with the August 2017 remand order, the claim must be remanded for an additional VA examination.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303 (2007). 

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim for an increased rating for his left knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the claim is also being remanded to the AOJ. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claims, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

Regardless of the Veteran's response, VA treatment records from December 2016 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to evaluate the severity of the Veteran's left knee disability.  The entire claims file should be made available to the examiner in conjunction with this request.  All testing deemed necessary to rate the knee under the criteria of the rating schedule must be conducted and the results reported in detail.

Specifically, the examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

3.  After completing the development requested above and any other development deemed necessary, review the record and readjudicate the claims on appeal.  If any benefits sought remain denied, in whole or in part, issue an appropriate supplemental statement of the case to the Veteran and his representative, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




